Fourth Court of Appeals
                               San Antonio, Texas
                                      July 19, 2017

                                   No. 04-17-00297-CV

                       IN THE INTEREST OF A.S.G., A CHILD,

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-PA-00416
                            Angelica Jimenez, Judge Presiding


                                     ORDER
       The Appellee's Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellee's Brief is due July 31, 2017.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2017.



                                                 ___________________________________
                                                 Luz Estrada
                                                 Chief Deputy Clerk